EXHIBIT 99.3 VISUAL MANAGEMENT SYSTEMS, INC. AND SUBSIDIARIES (FORMERLY WILDON PRODUCTIONS INC.) PRO-FORMA FINANCIAL STATEMENTS VISUAL MANAGEMENT SYSTEMS, INC. AND SUBSIDIARIES (FORMERLY WILDON PRODUCTIONS INC.) PRO-FORMA FINANCIAL STATEMENTS The accompanying unaudited pro forma consolidated financial statements of Visual Management Systems, Inc. and subsidiaries (formerly Wildon Productions Inc.) (the “Company”) give effect to the (a) merger (the “Merger”) of the Company’s wholly-owned subsidiary, VMS Acquisition Corp., with and into Visual Management Systems Holding, Inc., a New Jersey Corporation (“VMS”) and (b) 1-for-7 reverse split (the “Reverse Split”) of the Company’s common stock, $.01 par value (the “Common Stock”), which become effective on July 9, 2007 as if such transactions had occurred on May 31, 2007 for balance sheet data and March 1, 2006 for Statement of Operations Data. In connection with the Merger, the Company acquired 100% of the issued and outstanding capital stock of VMS in exchange for 5,218,000 shares of the Company’s Common Stock, and certain holders of Common Stock agreed to cancel 476,429 shares (after giving effect to the Reverse Split) of Common Stock at the time of the Merger.Under the terms of the Merger Agreement, each share of VMS Common Stock outstanding prior to the Merger (10,436,000 shares) was converted into .50 shares of Common Stock at the time of the Merger.As a result, VMS’ former stockholders became the majority shareholders of the Company and VMS became a wholly-owned subsidiary of the Company. The acquisition of VMS by the Company has been accounted for as a reverse merger because on a post-merger basis, the former VMS shareholders hold a majority of the outstanding shares of the Company’s Common Stock.As a result, VMS was deemed to be the acquirer for accounting purposes. In the opinion of the Company’s management, the unaudited pro forma consolidated balance sheet and unaudited pro forma statement of loss include all adjustments necessary for the fair presentation of the transactions in accordance with the requirements of the Securities Exchange Commission.The unaudited pro forma consolidated financial statements are prepared for illustrative purposes only and may not be indicative of the financial position or operating results that would have occurred if the transactions had been completed on March 1, 2006.Furthermore, the reported unaudited pro forma consolidated statement of loss is not necessarily indicative of the operating results that may be obtained by the Company. VISUAL MANAGEMENT SYSTEMS, INC. AND SUBSIDIARIES (FORMERLY WILDON PRODUCTIONS INC.) PRO-FORMA CONSOLIDATING BALANCE SHEET MAY 31, 2007 Visual Management Systems, Inc. (Formerly Wildon Productions Inc.) Visual Management Systems Holding, Inc. and Subsidiaries Pro Forma Adjustments Pro Forma Combined Assets Current Assets Cash 14,864 - - 14,864 Accounts Receivable - 484,872 - 484,872 Inventory - 432,721 - 432,721 Prepaid Expenses - 27,277 - 27,277 14,864 944,870 - 959,734 Property and Equipment - net - 326,934 - 326,934 Equipment Under Capital Leases - net - 26,022 - 26,022 Deposits - 17,617 - 17,617 Intangibles - net - 106,993 - 106,993 14,864 1,422,436 - 1,437,300 Liabilities and Stockholders' Deficit Current Liabilities Bank Overdraft - 81 81 Accounts Payable 4,120 1,709,798 - 1,713,918 Accrued Expenses 21,012 231,165 - 252,177 Deferred Revenues - 62,889 - 62,889 Sales Tax Payable - 52,275 - 52,275 Current Portion of Long-Term Debt - 78,997 - 78,997 25,132 2,135,205 - 2,160,337 Long-Term Debt - net of current portion - 275,779 - 275,779 Obligations Under Capital Leases - net of current portion - 20,995 - 20,995 Loans Payable Stockholders - 5,634 - 5,634 Stockholders Deficit Common Stock 2,035 33,084 22,781 (1) 12,338 Additional Paid-In Capital 111,965 3,856,350 (22,781 ) (1) 3,991,096 Treasury Stock - (150,000 ) - (150,000 ) Accumulated Deficit (124,268 ) (4,754,611 ) - (4,878,879 ) (10,268 ) (1,015,177 ) - (1,025,445 ) 14,864 1,422,436 - 1,437,300 VISUAL MANAGEMENT SYSTEMS, INC. AND SUBSIDIARIES (FORMERLY WILDON PRODUCTIONS INC.) PRO-FORMA STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MAY 31, 2007 Visual Management Systems, Inc. (formerly Wildon Productions Inc.) Visual Management Systems Holding, Inc. and Subsidiaries Pro Forma Combined Revenues - net - 968,719 968,719 Cost of revenues - 495,951 495,951 Gross margin - 472,768 472,768 Operating expenses 40,094 1,528,614 1,568,708 Loss from operations (40,094 ) (1,055,846 ) (1,095,940 ) Other (income) expenses Debt conversion expense - - - Interest income - (5 ) (5 ) Interest expense - 4,481 4,481 Miscellaneous (income) expense - 4,476 4,476 Net loss $ (40,094 ) (1,060,322 ) (1,100,416 ) VISUAL MANAGEMENT SYSTEMS, INC. AND SUBSIDIARIES (FORMERLY WILDON PRODUCTIONS INC.) PRO-FORMA STATEMENT OF OPERATIONS FOR THE 12 MONTHS ENDED FEBRUARY 28, 2007 Visual Management Systems, Inc. (formerly Wildon Productions Inc.) Visual Management Systems Holding, Inc. and Subsidiaries Pro Forma Combined Revenues – net $ 0 4,818,232 4,818,232 Cost of revenues 0 2,715,497 2,715,497 Gross margin 0 2,102,735 2,102,735 Operating expenses 78,979 4,239,662 4,318,641 Loss from operations (78,979 ) (2,136,927 ) (2,215,906 ) Other (income) expenses - Debt conversion expense 264,990 264,990 Interest income (247 ) (247 ) Interest expense 55,835 55,835 Miscellaneous (income) expense (1,223 ) (1,223 ) - 319,356 319,356 Net loss $ (78,979 ) (2,456,283 ) (2,535,262 ) Notes to Pro Forma Financial Statements 1. To record the issuance of shares of common stock in connection with the acquisition of all of the outstanding capital stock of Visual Management Systems Holding, Inc. (“VMS”) and adjusting for differences in par value between common stock of VMS and Visual Management Systems, Inc. (formerly Wildon Productions, Inc.) with an offset to additional paid in capital.
